Appeal by the defendant from a judgment of the Supreme Court, Queens County (Rotker, J.), rendered April 19, 1984, convicting him of attempted burglary in the second degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, after a hearing (Leahy, J.), of that branch of the defendant’s omnibus motion which was to suppress statements allegedly made by him to law enforcement officials.
Ordered that the judgment is affirmed.
*655The hearing court did not improvidently exercise its discretion in denying defense counsel’s request for a continuance in order that she might subpoena one of the arresting officers, as she failed to establish that the officer’s testimony would be anything other than cumulative (see, People v Pally, 131 AD2d 889; People v Wood, 129 AD2d 598; People v Daniels, 128 AD2d 632).
The defendant’s contention with respect to the factual sufficiency of the plea allocution is unpreserved for appellate review (see, People v Lopez, 71 NY2d 662, 665; People v Pellegrino, 60 NY2d 636), and, in any event, is without merit. Bracken, J. P., Brown, Lawrence and Kooper, JJ., concur.